712 N.W.2d 505 (2006)
474 Mich. 1131
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lem Ellis GROVE, Defendant-Appellant.
Docket No. 129357(58). COA No. 255397.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the motion for reconsideration of this Court's order of December 28, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CAVANAGH, J., would grant reconsideration.
KELLY, J., would grant reconsideration and, on reconsideration, would hold this *506 case in abeyance for Davis v. Washington, cert. gtd. ___ U.S. ___, 126 S. Ct. 547, 163 L. Ed. 2d 458 (2005).